Title: From Thomas Jefferson to Antoine Charbonnet Duplaine, 3 October 1793
From: Jefferson, Thomas
To: Duplaine, Antoine Charbonnet



Sir
Octob. 3. 1793.
 
Authentic information being recieved that under colour of your office as Vice-Consul of the republic of France, you have with an armed force, opposed the course of the laws of the land, and rescued out of the hands of an officer of justice a vessel which he had arrested by authority of a precept from his court, the President of the United States has considered it as inconsistent with the authority of the laws and the respect
 
which it is his office to enforce to them, that you should any longer be permitted to exercise the functions, or enjoy the privileges of Vice Consul in these United States; and has therefore thought proper by the letters patent of which I inclose you a copy, to revoke the Exequatur heretofore granted you, and to make the same publick. I have the honor also to inclose copies of the evidence whereon this measure is founded, and to be with due respect Sir Your most obedt. servt:

Th: Jefferson

